



COURT OF APPEAL
        FOR BRITISH COLUMBIA




Citation:



Advanced
                Coatings Inc. v. Angela Fournell

R.P.C.
                Inc .v. Angela Fournell,









2004 BCCA
            30




Date: 20040116





Docket: CA031013

Between:

Advanced
      Coatings Inc. and Atlas Block Co. Ltd.

Appellants

(
Plaintiffs
)

And

Angela
      Fournell, individually and as personal
representative of the Estate of Steve Fournell,
deceased, and Diane Regan, as personal representative of the
Estate of Randie Regan (also known Randy Regan)

Respondents

(
Defendants
)



- and -



Docket: CA031020

Between:

R.P.C.
      Inc.

Appellant

(
Plaintiff
)

And

Angela
      Fournell, individually and as
Personal Representative of the Estate of Stephen Fournell and
Diane Regan, individually and as Personal Representative
of the Estate of Randie Regan

Respondents

(
Defendants
)












Before:



The Honourable
            Mr. Justice Braidwood





The Honourable
            Mr. Justice Mackenzie





The Honourable
            Mr. Justice Low




Oral Reasons for Judgment




W.T. Morley



Counsel for the Appellant, Advanced Coatings
            Inc.





A.L. Eged



Counsel for the Appellant, R.P.C. Inc.





J. Fiorante



Counsel for the Respondents





Place and
            Date:



Vancouver, British Columbia





January 16, 2004







[1]

BRAIDWOOD,
          J.A.
: This is an application for an order dismissing
        a petition for what has been termed before us an anti-suit injunction.

[2]

The
        learned chambers judge, in the first three paragraphs, by way of introduction
      to the matter wrote as follows:

[1] The plaintiff in Action S026531,
        R.P.C. Inc. (RPC) together with the plaintiffs in Action S026876, Advanced
        Coatings Inc. and Atlas Block Co. Ltd. (Advanced), seek an injunction
        to restrain proceedings commenced in the State Court of Georgia by Angela
        Fournell individually and as the personal representative of the Estate
        of Stephen Fournell, deceased and by Diane Regan, as personal representative
        of the Estate of Randie Regan, deceased (the Georgia Plaintiffs).



[2] The litigation arises out
        of an explosion that occurred while Mr. Fournell and Mr. Regan were applying
        Code Blue Type F, a waterproofing material, to a concrete water cistern
        at a mobile home park in Nanaimo, British Columbia on May 8, 1997.  As
        a result of the explosion Stephen Fournell suffered severe burn injuries
        which ultimately resulted in his death.  Randie Regan suffered serious
        injuries, including severe burns to his hands and his face.  Mr. Regan
        later died of causes unrelated to the explosion.



[3]
        RPC is incorporated pursuant to the laws of Georgia and maintains its
      head office in that state.  RPC manufactures Code Blue and Code Blue Type F
      products.  Code Blue Type F is manufactured by RPC in Ohio.

[3]

I
        have not found that there has been any error identified which would cause
      me to interfere with the order made by the learned chambers judge.

[4]

Accordingly,
      I would dismiss these two appeals.

[5]

MACKENZIE,
        J.A.
: I agree.

[6]

LOW,
        J.A.
: I agree.

The Honourable Mr. Justice Braidwood


